Title: From George Washington to Benjamin Lincoln, 1 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                             1st May 1782
                        
                        The inclosed Observations on the Nature & practice of Challenges, have been produced in Consequence
                            of the Tryal of M. Genl McDougall upon the Arrest of M. Gl Heath.
                        On this Occasion M. Gen. McDougal, havg made Objections to several Members composing this Court—& no
                            Rules havg been prescribed by Congress for the Regulation or Extent of these Objections, much Delay & some
                            Difficulty have been experienced.
                        For my future Government in Cases of this Nature, I wish you to submit the matter to Congress—& to
                            obtain their Determination how far the practice of Challenges in Courts Martial shall be allowed—& to what Extent
                            & for what Reasons, they shall be admitted.
                        You are sensible that By the Inspection Regulations—the Department of the Adjutant Genl is just afloat—this
                            Matter was mentioned by me before my Departure from Phila.—and a plan proposed,Genl Hand, on his Arrival, informs me that
                            nothing has been yet done to put it upon its proper Footing—You will readily perceive the absolute Necessity of takg up
                            this Matter—& I beg you will take the earliest Opportunity to call the Attention of Congress to this Arrangement.
                        Much Uneasiness I perceive is like to arise from the late Regulations for the Issue of Rations to the
                            Officers after the 1st of May—in many Instances the Gentlemen conceive the Number assigned them inadequate to their
                            Necessitys—and their Circumstances will not admit their procuring provisions in any other Way—And this Grievance will be
                            increased in their Apprehension, by an Order to remove the Pay Office from the Army to Phila. by which Means the Delay
                            & Expence of procuring their Subsistence Money will be severely felt by them—If an Alteration in this Ordonannce
                            could be effected in Congress, it would be very agreeable to me. what these Alterations should be, your own knowledge of the Circumstances & Situation of our
                            Officers, will as readily suggest, as I can dictate—but if it is not absolutely necessary, that a precise Number of Rations
                            should be assigned them, I should suppose it would be better, under proper Restrictions, to revert to the former Mode, of
                            their drawg, upon Option, not exceedg their several Allowances. 
                        If the Pay M. Genl is to have no Office or Money in Camp—how are my Warrants for Contingencies to be paid? or
                            how is the Expence of Regimental P. Masters or Agents to be born while attendg their Settlements in Phila. &
                            obtaing their Money—In the former Case, in many Instances, the Expence of gettg the Money, may exceed the sum of the
                            Warrant.

                    